Citation Nr: 1542783	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  09-27 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a gastrointestinal disability, to include peptic ulcer and gastroesophageal reflux disease (GERD).

2. Entitlement to an initial rating in excess of 10 percent for chrondromalcia of patella of the right knee.

3. Entitlement to an initial rating in excess of 10 percent for degenerative disc disease, spinal stenosis.


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney




ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to May 1986.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from January 2008 and December 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, and the Appeals Management Center (AMC) in Washington, DC, respectively.  

The appeal of entitlement to service connection for a gastrointestinal disability was previously before the Board in July 2014, along with a claim of entitlement to service connection for a psychiatric disability.  The Board denied the issue of entitlement to service connection for gastrointestinal disease, including peptic ulcer and remanded the claim of entitlement to service connection for a psychiatric disability.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court), and, the parties filed a Joint Motion for Partial Remand (JMPR) in April 2015, which the Court granted that same month.  The gastrointestinal disability claim was vacated and remanded.  The remand of the PTSD claim was left undisturbed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The JMPR indicated that the November 2013VA examination upon which the Board relied in the July 2014 decision was inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The November 2013 VA examiner did not offer an etiological opinion with regard to the Veteran's peptic ulcer as no diagnosis of the disability was found at the examination.  However, the Court has held that service connection may be granted if a disability existed at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolved prior to the Secretary's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In addition, VA treatment notes show a current diagnosis GERD.  A claim of entitlement to service connection for GERD was denied separately in a March 2009 rating decision, and the Veteran did not appeal.  However, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).   Therefore, the Board determines that all of the potential gastrointestinal disabilities are part of the current appeal.  For the above reasons, another VA examination to assess the nature and etiology of the Veteran's gastrointestinal disabilities is required.

In addition, the VA examiner cited review of records in CPRS and VistaWeb that were not included in the claims file.  The Veteran also, in a November 2013 submission, identified several years of treatment at the Tuscaloosa VA facility.  However, there appear to be no VA treatment notes dated past July 2006 in the claims file.  Therefore, all up-to-date VA treatment notes for the Veteran should be associated with the claims file. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file). 

Moreover, in a September 2015 submission, the Veteran's attorney noted treatment records from Dr. Wells that should be obtained.  Thus, the Veteran should be asked to submit, or authorize release to VA, the treatment notes for Dr. Wells.

Finally, with regard to the rating claims for the Veteran's right knee disability and degenerative disc disease, these issues were decided in a December 2013 rating decision.  The Veteran filed a notice of disagreement (NOD) with that decision in August 2014, but a statement of the case (SOC) has yet to be issued.  Therefore, the Board remands these issues to the AOJ so that the appeals may be readjudicated in an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any available VA treatment notes for the Veteran dated from July 2006 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2. Request that the Veteran supply records for all non-VA treatment, including records from Dr. Wells, or to authorize their release so that VA may obtain them on his behalf.  All attempts to obtain these records must be documented in the claims file. 

The Agency of Original Jurisdiction must make two attempts to obtain private treatment records unless the first attempt demonstrates that further attempts would be futile. If the records are not obtained, the RO must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered. See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 § 505 a, Pub L 112-154, 126 Stat 1165 , August 6, 2012) (codified as amended at 38 U.S.C.A. § 5103A(b)(2)(B) ).

3. Schedule the Veteran for the appropriate VA examination to assess the nature and etiology of his gastrointestinal disability.  The claims file must be made available for review, and the examination report must reflect that such review occurred.  Upon review of the record, including the Veteran's lay statements throughout the claims file regarding his symptoms and medical history, the examiner should respond to the following:

Identify all diagnoses indicated by the Veteran's gastrointestinal symptoms. 

Is it at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed gastrointestinal disability began in service, was caused by service, or is otherwise related to service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for any opinion advanced must be provided. 

The examiner is advised that even if no gastrointestinal disability is found on examination, an opinion must be rendered regarding the diagnoses of these disabilities during the appeal period.

4. Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim. See 38 C.F.R. §§ 3.158, 3.655 (2015).

 5. After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his attorney and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

6. Issue an SOC in response to the August 2014 NOD with the December 2013 rating decision as to the issues of increased ratings for the right knee disability and degenerative disc disease. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




